Citation Nr: 1456896	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right total knee arthroplasty (TKA).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

When the appeal was last before the Board, in March 2014, the issue was characterized as pertaining to whether new and material evidence had been submitted to reopen the Veteran's 1151 claim on appeal of a January 2011 rating decision.  

However, on further investigation, the Board finds that the May 2010 correspondence was a timely notice of disagreement to the September 2009 rating decision.  Therefore, the Board finds this appeal arises from the September 2009 rating decision.  As there was no prior, final decision on the 1151 claim before the September 2009 rating decision, new and material evidence is not necessary to address the merits of the claim.  The issue has been recharacterized on the first page accordingly.

The issue was remanded by the Board in March 2014, regrettably additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

To establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

The Veteran essentially contends that he sustained an additional injury to his left knee as a result of surgery/procedure conducted at the VA medical center in Kansas City in either 2007 or 2008.

Available treatment records demonstrate that the Veteran underwent multiple operations on his left knee, both at VA facilities and private medical facilities.  The Veteran is shown to have had a partial medial and lateral meniscectomy, chondroplasty of the medial femoral condyle and medial tibial plateau and chondroplasty of the patella in February 2007 for a medial meniscus tear.  

In January 2008, the Veteran underwent a left knee total arthoplasty at the Kansas Surgery and Recovery Center.  Thereafter, the Veteran had a total knee arthroplasty in January 2008; a left knee manipulation under anesthesia in March 2008; and surgery in June 2008 at the VA medical center.  Treatment records demonstrate that the Veteran most recently underwent a debridement of scar tissue and manipulation in May 2010 at the Kansas Surgery and Recover Center.

When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  

Given that the Veteran underwent multiple procedures, it is outside of the Board's expertise to determine whether one of the Veteran's VA medical center procedures, as opposed to a private procedure, is related to an additional disability.  A VA examination is warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for the purported complications associated with his multiple left knee operations/procedures/treatment, not already associated with the claim file.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate his 38 U.S.C.A. § 1151 claim.  The claims folder should be made available to the examiner for review before the examination.  The examiner cannot be a VA provider who participated in the Veteran's care previously.

Following evaluation of the Veteran, the examiner must state whether the Veteran has any ADDITIONAL disability from the any of the left knee procedures/surgeries/treatment conducted at a VA medical center.  All clinically indicated studies must be accomplished. 

If the examiner finds that the Veteran DOES have additional disability resulting from treatment/procedure/surgery at a VA medical center, he or she must indicate whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment. 

The examiner must then discuss whether any additional disability was proximately caused by an event not reasonably foreseeable, and whether risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  The examiner must consider any informed consent documentation and opine as to whether the Veteran was appropriately informed of the risk of additional disability. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




